Order unanimously affirmed. Williams P. J., concurs in the following memorandum: There is nothing in the petition to show or indicate that at the time defendant was being questioned and up to the time he signed the so-called confession, he requested counsel. (Appeal from order of Chautauqua County Court, denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, first degree, rendered February 20, 1950.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Yecehio, JJ.